Citation Nr: 0720983	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-35 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for pes planus.

The veteran presented testimony at a Hearing before a 
Decision Review Officer in December 2004.  A transcript of 
the hearing is associated with the veteran's claims folder.

The veteran also presented testimony at a Travel Board 
Hearing chaired by the undersigned Acting Veterans Law Judge 
in December 2006.  A transcript of the hearing is associated 
with the veteran's claims folder.

During the course of his appeal, the veteran has identified 
the condition he seeks service connection for as "leg 
pain".  The Board also notes that the veteran has been 
diagnosed with bone spurs.  To the extent the veteran is 
seeking service connection for another condition that matter 
is not before the Board at this time, and is referred to the 
agency of original jurisdiction for action deemed 
appropriate.


FINDING OF FACT

There is no current medical diagnosis of pes planus.


CONCLUSION OF LAW

Service connection for pes planus is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in November 2003, prior to the 
initial adjudication of the claim, the RO sent the veteran a 
letter informing him of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although this letter did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should submit such 
evidence or provide the RO with the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  In addition, the veteran was provided 
notice concerning the disability rating and effective-date 
elements of the claim by letter mailed in March 2006.  

Finally, the Board notes that VA has met the duty to assist.  
VA has made attempts to secure copies of all relevant 
evidence identified by the veteran.  Although a 1971 request 
for additional records from Fort Benning, Georgia indicated 
that no additional records were found, the Board points out 
that all available service medical records and pertinent VA 
medical records identified have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Also, the veteran has been 
afforded a VA examination regarding his claimed pes planus.  
The December 2003 VA examination report provides the 
pertinent medical evidence required to address this claim.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.


Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.306.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service; this 
presumption may only be rebutted by clear and unmistakable 
evidence of pre-existence.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious 
and manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu, supra.  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen  
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has pes planus or flat feet that 
began in basic training during his active military service.

Initially, the Board points out that it matters little 
whether the veteran here should be presumed to have been in 
sound condition (as no specific foot problem was shown) when 
examined and accepted for service, or whether the veteran's 
notation of history of foot problem on his March 1969 report 
of medical history (with no specific medical records or 
supporting documentation of a pre-service condition) may rise 
to the level of clear and unmistakable evidence of a pre-
existing condition so as to rebut that presumption.  See 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Regardless of 
the path taken in analyzing this claim, however, there can be 
only one outcome.  If the former path is followed, the 
service connection claim fails for lack of any evidence of a 
current diagnosis of pes planus.  If the latter path is 
taken, the result is the same for the same reason.  Absent 
evidence of a current pes planus disability, service 
connection is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303; See also Degmetich and Brammer, both supra. 

Here, the report of the veteran's March 1969 examination 
prior to entrance into service indicated that the veteran's 
feet were evaluated as normal.  The veteran noted a history 
of foot problems on his March 1969 report of medical history.  
No other comment or notation is made in this regard.  The 
service medical records show that in July 1969, after 
approximately one week of basic training, the veteran 
complained of tenderness about his arches and ball part of 
his feet.  At that time, he was found on examination to have 
mild hyperhydrotic skin maceration and mild palpable 
tenderness along the medial longitudinal arches.  He was 
diagnosed with plantar musculature strain, prescribed 
supports, placed on light duty for 48 hours, and restricted 
from running and jumping.  In October 1969, the veteran 
complained of pain in the area of the medial longitudinal 
arches of his feet and up the medial aspect of both legs.  He 
was restricted from running and marching for seven days.  In 
November 1969, the veteran was given a physical profile for 
flat feet and restricted from participating in Ranger 
Airborne or Special Forces Training.  No other service 
medical records indicate subsequent treatment for complaints 
involving the feet.  At the time of his separation 
examination in January 1971, the veteran's feet were 
evaluated as normal and he indicated that he was in good 
health.

The post-service medical evidence of record consists of 
treatment records from the Arthur Wood Medical Clinic and the 
report from a VA orthopedic examination conducted in December 
2003.  Treatment records from Dr. Wood show that the veteran 
was seen in September 2004 with complaints of sharp pain in 
the left heel.  He was diagnosed with a left heel spur.  The 
veteran was seen again in November 2004, with complaints of 
aching in the right ankle and was diagnosed at that time with 
plantar fasciitis and Achilles tendonitis in the right foot.

At the time of his December 2003 VA examination, the veteran 
complained of leg pain, swelling of both legs, pain in the 
ankles, pain in the heel pad region of both feet, pain and 
stiffness when first rising in the morning and with initial 
weight bearing after prolonged sitting or driving.  He did 
not have a prescription or orthopedic shoes and he did not 
use a cane.  He reported that he sometimes used over-the-
counter inserts for his shoes.  He also reported that he had 
water blisters on the bottom of both feet.  On physical 
examination, the veteran was noted to have 2+ piting edema of 
both lower extremities and only slight pronation of the feet 
with minimal if any pes planus.  There was no evidence of 
Achilles tendon spasm or displacement.  There was no pain on 
manipulation of the feet and there was no plantar tenderness 
or callus formation and no heel pad tenderness.  X-rays of 
both feet showed normal arches and the examiner's impression 
was bilateral heel spurs.

While the veteran was treated for foot problems during 
service and was diagnosed with flat feet in 1969, there is no 
indication in the record that he developed a chronic foot 
condition, such as pes planus, during service.  The Board 
finds it pertinent that no service medical records from 1969 
to separation in 1971 show any treatment for complaints of 
foot problems such as pes planus.  Furthermore, on his 1971 
examination prior to separation, the veteran's feet were 
evaluated as normal.  The record simply does not support a 
finding that the veteran had a chronic foot disorder during 
service or at separation.  

Additionally, a chronic foot disorder was not shown for years 
after separation.  In fact, (and most important in this 
matter) there is no post-service medical evidence of 
treatment for a diagnosis of pes planus or flat feet.  Under 
38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In the absence of competent medical evidence showing that the 
veteran has a medical diagnosis of pes planus or flat feet, 
there is no basis for the grant of service connection for 
such disability.  A medical diagnosis of a current disability 
is the cornerstone of a claim for VA disability benefits.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer, supra at 225.  In Brammer, it was noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where disability is 
present.  See also Gilpin, supra.  (Service connection may 
not be granted unless a current disability exists).  The 
veteran does not currently have a diagnosis of pes planus or 
flat feet.  The Court has held that there can be no valid 
claim without proof of a present disability.  Rabideau, 
supra.  

Without a current diagnosis of pes planus, service connection 
can not be granted for this condition.  The preponderance of 
the evidence is against the claim for service connection for 
pes planus, and it must be denied.       


ORDER

Service connection for pes planus, also claimed as flat feet 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


